Citation Nr: 0826943	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-00 715	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for lumbar disc and 
joint disease, to include as secondary to service-connected 
lumbar myositis.

2.  Entitlement to a compensable rating for lumbar myositis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to January 1966.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Milwaukee, Wisconsin Department of Veterans 
Appeals (VA) Regional Office (RO).  In May 2006 a hearing was 
held before a Decision Review Officer (DRO) at the RO.  In 
April 2008, a Travel Board hearing was held before the 
undersigned.  Transcripts of both hearings are associated 
with the claims file.  At the Travel Board hearing, the 
veteran submitted additional evidence with a waiver of 
initial RO consideration, and was granted a ninety-day 
abeyance period for submission of additional evidence.  No 
evidence has been received during such period.

The issue of entitlement to a compensable rating for lumbar 
myositis is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

The veteran's lumbar disc and joint disease was not 
manifested in service or in the first postservice year; and 
is not shown to be related to his service or to have been 
caused or aggravated by his service connected lumbar 
myositis.


CONCLUSION OF LAW

Service connection for lumbar disc and joint disease, 
including as secondary to service connected lumbar myositis, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Via letters in November 2002 and in May 2005 the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letters informed the veteran that he 
should submit any medical evidence pertinent to his claim.  
Although complete VCAA notice was not provided to the veteran 
prior to the initial adjudication in this matter, he has had 
ample opportunity to supplement the record and to participate 
in the adjudicatory process following notice.  The claim was 
reajudicated after all essential notice was given.  See 
February 2007 supplemental statement of the case (SSOC).  He 
is not prejudiced by any notice deficiency, including in 
timing, earlier in the process.

While the veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection; neither the rating of a disability nor 
the effective date of an award is a matter for consideration.  
Hence, he is not prejudiced by the timing of such notice.

The veteran's service treatment records (STRs) are associated 
with his claims file, as are pertinent postservice treatment 
records.  The RO arranged for examinations, in January 2003, 
December 2004, and December 2006.  As was noted, the veteran 
was afforded a 90 day abeyance period to submit additional 
evidence (to include medical evidence that his current lumbar 
disc and joint disease is related to his back complaints in 
service or to his service-connected lumbar myositis).  The 
abeyance period lapsed, and no additional evidence was 
received.  

The veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.  If certain chronic diseases (here, arthritis) are 
manifested to a compensable degree within one year following 
a veteran's discharge from active duty, they may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Disability that is proximately due to 
or the result of a service-connected disease or injury shall 
[also] be service connected.  38 C.F.R. § 3.310(a).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's STRs are silent for complaints, symptoms, or 
diagnosis of lumbar disc and/or joint disease.  Service 
connection has been established for lumbar myositis of 
undetermined etiology.

November 2002 to December 2006 VA records show the veteran 
received treatment for low back complaints.  

On January 2003 VA examination, the veteran reported that he 
injured his back in service and subsequently experienced 
paralysis.  He denied any trauma.  He reported that since 
discharge from the military he has had no consistent 
treatment for his lumbar spine.  Physical examination 
revealed that he was able to move freely in and out of the 
chair and on and off the table.  The musculature of the spine 
was within normal limits.  Range of motion was normal.  Deep 
tendon reflexes were intact.  Sensation was intact.  There 
was no evidence of any radicular symptoms.  He was able to 
heel toe walk and squat.  Imaging shows degenerative disc 
disease with degenerative changes.  The diagnosis was 
recurrent mechanical lumbar sacral strain.  The examiner 
opined that the veteran's disc disease was more likely than 
not related only to aging and not to military service.

On December 2004 VA examination, the examiner opined that the 
veteran's degenerative lumbar disc and joint disease was more 
likely than not related to aging and not specifically to one 
incident in the military.

On December 2006 VA examination, physical examination 
revealed that the veteran was able to stand independently.  
He ambulated with a symmetrical gait, and was able to 
ambulate without assistive device.  He exhibited no evidence 
of foot drop; there was no spasm.  Motion was noted to be 
limited.  X-rays showed multi-level degenerative disc and 
joint disease of the spine.  After thorough review of the 
veteran's claims file the examiner opined:

"The veteran has a clear documentation of low back 
problems while in the service.  Findings are consistent 
with recurrent lumbar strain.  In the examination after 
leaving the service he continues to have an area of 
tenderness in his lumbar spine.  However, the physical 
examination is unremarkable.

[The] veteran reports that he had intermittent problems 
with his back.  However, there is no evidence that 
problem was sufficient to cause the veteran to seek care 
for his back.  He reports one visit to the VA after 
leaving the service.  This may have occurred around 1971 
or 1972.  He reports that he did speak to someone about 
this.  However, he did not follow-up to seek medical 
care.  As noted on the previous examination, the 
[veteran] is unable to show any evidence of ongoing care 
for his back after leaving the service and on today's 
history he is unable to provide evidence or 
documentation either from his workplace or from other 
medical providers that he sought care for his back.

Therefore, based on the above information, it is as 
likely as not that the veteran had a lumbar strain also 
referring to as myositis of the lumbar spine while in 
the service.  After leaving the service it was likely as 
not that he continued to have intermittent complaints of 
pain.  However, his symptoms were not sufficient for him 
to seek ongoing medical care.

The [veteran] currently has degenerative disc disease 
and degenerative spine disease of the lumbar spine.  
There is no evidence of this finding on any of the x-
rays while in the service or in the x-ray after leaving 
the service.  The degenerative spine disease is multi-
level in nature and therefore is more consistent with 
process of aging.  Based on the above information it is 
more likely than not that the [veteran's] current 
condition is a result of aging.  It is less likely than 
not that the [veteran's] current problems of 
degenerative disc disease and joint disease is a result 
of the lumbar strains he sustained while in the service.  
The degenerative disc and spine disease is the primary 
problem that the [veteran] is currently receiving 
treatment for."

At the April 2008 Travel Board hearing, the veteran testified 
that his lumbar disc and joint disease was a result of his 
military service.

As there is no medical evidence of a lumbar joint and disc 
disease in service, and no medical evidence of the 
degenerative changes of the low back now shown prior to 2003, 
service connection for a lumbar disc and joint disease on the 
basis that such disability became manifest in service and 
persisted, or on a presumptive basis (for low back arthritis 
as chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.

While the veteran may still establish service connection for 
his current lumbar disc and joint disease if competent 
evidence shows it is related to an event, injury, or disease 
in service, there is no such competent evidence.  None of the 
medical evidence of record relates the veteran's disc and 
joint disease to his service.  In fact the disability has 
consistently been found to be related to the aging process.  
Significantly, a lengthy interval of time between service and 
the initial postservice clinical manifestation of a 
disability (here some 37 years) for which service connection 
is sought is, of itself, a factor weighing against a finding 
of service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).  

Regarding secondary service connection, there are three 
threshold requirements that must be met to establish 
secondary service connection, i.e., (1) Competent evidence 
(medical diagnosis) of current disability.  This requirement 
is met; as lumbar disc and joint disease is diagnosed.  (2) 
Evidence of a service-connected disability.  This requirement 
is also met, as lumbar myositis is service connected. and (3) 
Competent evidence of a nexus between the service-connected 
disability and the disability for which secondary service 
connection is claimed.

The only competent (medical) evidence of record that 
addresses the matter of a nexus between the veteran's lumbar 
disc and joint disease and his service connected lumbar 
myositis is (by inference) from the reports of the January 
2003, December 2004 and December 2006 VA examinations.  The 
examiners all found that the veteran's disc and joint disease 
is related to the aging process and not to his service-
connected lumbar myositis, or otherwise to his service.  He 
has not submitted any competent evidence to the contrary.  

The veteran's own opinions relating his lumbar disc and joint 
disease to his military or to his service connected lumbar 
myositis are not competent evidence.  As a layperson, he is 
not competent to offer an opinion regarding medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-45 (1992).  
The preponderance of the evidence is against the veteran's 
claim; accordingly, the benefit-of -the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for lumbar disc and joint disease, to 
include as secondary to the service-connected lumbar myositis 
is denied.


REMAND

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) outlined the notice that 
is necessary in a claim for an increased rating.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  The Court held, in 
essence, that the Secretary must notify the claimant that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; how disability 
ratings are assigned; general notice of any diagnostic code 
criteria for a higher rating that would not be satisfied by 
evidence of a noticeable worsening of symptoms and effect on 
functioning (such as a specific measurement or test result); 
and examples of the types of medical and lay evidence the 
veteran may submit to support an increased rating claim.  The 
veteran has not received notice that is fully Vazquez-
compliant, and as he has not shown familiarity with what is 
needed to substantiate this claim (and therefore is 
prejudiced by the notice defect, the defect must be cured.

It is also noteworthy that where entitlement to compensation 
has already been established and increase in disability is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
staged ratings are appropriate in an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Accordingly, the case is REMANDED for the following:

1.  Regarding lumbar myositis, the RO must 
provide the veteran the specific notice 
required in increased compensation claims, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) and 
afford him adequate time to respond.  The 
notice must specifically advise him to 
provide (or ask VA to obtain) evidence 
demonstrating a worsening of the lumbar 
myositis and its impact on his employment 
and daily life.  Furthermore, he must be 
advised that the ratings for the spine 
have been revised effective September 26, 
2003; and in order to receive a 
compensable(10 percent) rating (under 
Diagnostic Code 5021) he must show that he 
experiences limitation of motion (i.e.,  
swelling, muscle spasm, or satisfactory 
evidence of painful motion) due to his 
service-connected lumbar myositis; or 
prior to September 26, 2003, show that he 
has slight limitation of motion or 
characteristic pain on motion due to the 
lumbar myositis.  

The 2.  RO should then readjudicate the 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If it remains 
denied, the RO should issue an appropriate 
SSOC, and afford the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


